Exhibit 10.38
No. 1

      US $150,000.00   June 18, 2008     

PROMISSORY NOTE
     FOR VALUE RECEIVED, the undersigned, Ecology Coatings, Inc., a Nevada
corporation (the “The Maker”), promises to pay to the order of Mitch Shaheen
(the “Holder”), the principal amount of One Hundred Fifty Thousand and 00/100
dollars ($150,000.00), together with interest thereon as provided below.
ARTICLE I
TERMS OF REPAYMENT
     1. Interest. The Note shall bear interest (“Interest”) equal to twenty-five
(25%) percent per annum on the unpaid principal balance, computed on a three
hundred and sixty-five (365) day year, during the term of the Note. The Maker
shall pay all Interest on or before the Maturity Date. In no event shall the
rate of Interest payable on this Note exceed the maximum rate of interest
permitted to be charged under applicable law.
     2. Payments. All payments by the Maker under this Note shall first be
credited against costs and expenses provided for hereunder, second to the
payment of any penalties, third to the payment of accrued and unpaid interest,
if any, and the remainder shall be credited against principal. All payments due
hereunder shall be payable in legal tender of the United States of America, and
in same day funds delivered to the Holder by cashier’s check, certified check,
or any other means of guaranteed funds to the mailing address provided below, or
at such other place as the Holder or any holder hereof shall designate in
writing for such purpose from time to time. If a payment hereunder otherwise
would become due and payable on a Saturday, Sunday or legal holiday, the due
date thereof shall be extended to the next succeeding business day, and
Interest, if any, shall be payable thereon during such extension.
     3. Maturity Date. All outstanding principal and interest shall be payable
on July 18, 2008 (the “Maturity Date”).
     4. Pre-Payment Demand. If at any time before the Maturity Date the Maker
completes an underwritten public offering of its common stock or other form of
security convertible into common stock pursuant to an effective registration
statement under the Securities Act of 1933 (the “Act”), as amended, or a managed
private offering exempt from registration under Section 4(2) of the Act and
Regulation D promulgated thereunder (collectively, a “New Offering”) which
results in proceeds received by the Maker net of underwriting discounts and
commissions, of at least One Million and 00/100 dollars ($1,000,000.00) (a
“Pre-Payment Event”), then at the sole and absolute discretion of the Holder,
and upon written demand to the Maker (the “Pre-Payment Notice”), all amounts
owed under this

1



--------------------------------------------------------------------------------



 



Note shall become due and payable within fifteen (15) days following Maker’s
receipt of the Pre-Payment Notice..
     5. Exemption from Restrictions. It is the intent of the Maker and the
Holder in the execution of this Note that the indebtedness hereunder be exempt
from the restrictions of the usury laws of any applicable jurisdiction. The
Maker and the Holder agree that none of the terms and provisions contained
herein shall be construed to create a contract for the use, forbearance or
detention of money requiring payment of interest at a rate in excess of the
maximum interest rate permitted to be charged by the laws of any applicable
jurisdiction. In such event, if any holder of this Note shall collect monies
which are deemed to constitute interest which would otherwise increase the
effective interest rate on this Note to a rate in excess of the maximum rate
permitted to be charged by the laws of any applicable jurisdiction, all such
sums deemed to constitute interest in excess of such maximum rate shall, at the
option of such holder, be credited to the payment of this principal amount due
hereunder or returned to the Maker.
     6. The indebtedness evidenced by this Note is hereby expressly
subordinated, to the extent and in the manner hereinafter set forth, in right of
payment to the prior payment in full of all the Maker’s Senior Indebtedness, as
hereinafter defined.

  a.   As used in this Note, the term “Senior Indebtedness” shall mean the
principal of an unpaid accrued interest on: (i) indebtedness of the Maker or
with respect to which the Maker is a guarantor, in excess of Fifty Thousand and
00/100 dollars ($50,000.00), to banks, insurance companies, or other financial
institutions regularly engaged in the business of lending money, which is for
money borrowed by the Maker in the ordinary course of business; (ii) any of the
three (3) promissory notes made by the Maker in favor of Hayden Capital USA,
LLC, a Delaware limited liability company, on February 4, 2008 and May 20, 2008,
(the “Senior Notes”); (iii) any of the two (2) promissory notes made by the
Maker dated March 1, 2008, or (iv) any such indebtedness or any debentures,
notes or other evidence of indebtedness issued in exchange for such Senior
Indebtedness, or any indebtedness arising from the satisfaction of such Senior
Indebtedness by a guarantor.     b.   If there should occur any receivership,
insolvency, assignment for the benefit of creditors, bankruptcy, reorganization
or arrangements with creditors (whether or not pursuant to bankruptcy or other
insolvency laws) sale of all or substantially all of the assets, dissolution,
liquidation or nay other marshaling of the assets and liabilities of the Maker,
or if this Note shall be declared due and payable upon the occurrence of any
Event of Default with respect to any Senior Indebtedness, then: (i) no amount
shall be paid by the Maker in respect to the principal of and interest on this
Note at the time outstanding, unless and until the principal of an interest on
the Senior Indebtedness then outstanding shall be paid in full; (ii) no claim or
proof of claim shall be filed with the Maker by or on behalf of the Holder that
shall assert any right to receive payments in respect of the principal of and
interest on this Note, except

2



--------------------------------------------------------------------------------



 



      subject to the payment in full of the principal of and interest on all of
the Senior Indebtedness then outstanding. If there occurs an Event of Default
that has been declared in writing with respect to any Senior Indebtedness, or in
the instrument under which any Senior Indebtedness is outstanding, permitting
the holder of such Senior Indebtedness to accelerate the maturity thereof, then,
unless and until such Event of Default shall have been cured or waived or shall
have ceased to exist, or all Senior Indebtedness shall have been paid in full,
no payment shall be made in respect of the principal of or interest on this
Note, unless within thirty (30) days after the happening of such event of
default, the maturity of such Senior Indebtedness shall not have been
accelerated.

  c.   Subject to the rights, if any, of the holders of Senior Indebtedness
under this Section 6 to receive cash, securities or other properties otherwise
payable or deliverable to the Holder of this Note, nothing contained in this
Section 6 shall impair, as between the Company and the Holder, the obligation of
the Company, subject to the terms and conditions hereof, to pay to the Holder
the principal hereof and interest hereon as and when the same become due and
payable, or shall prevent the Holder of this Note, upon default hereunder, from
exercising all rights, powers and remedies otherwise provided herein or by
applicable law.     d.   Subject to the payment in full of all Senior
Indebtedness and until this Note shall be paid in full, the Holder shall be
subrogated to the rights of the holders of Senior Indebtedness (to the extent of
payments or distributions previously made to such holders of Senior Indebtedness
pursuant to the provisions of Section 6 above) to receive payments or
distributions of assets of the Maker applicable to the Senior Indebtedness. No
such payments or distributions applicable to the Senior Indebtedness shall, as
between the Company and its creditors, other than the holders of Senior
Indebtedness and the Holder, be deemed to be a payment by the Company to or on
account of this Note; and for the purposes of such subrogation, no payments or
distributions to the holders of Senior Indebtedness to which the Holder would be
entitled except for the provisions of this Section 6 shall, as between the
company and its creditors, other than the holders of Senior Indebtedness and the
Holder, be deemed to be a payment by the Company to or on account of the Senior
Indebtedness.

ARTICLE II
COVENANTS
     7. Conversion into Common Stock. If at any time before the Maturity Date,
the Maker completes a New Offering, the Maker shall give the Holder the option
to convert this Note, in whole or in part, into Common Stock of the Maker based
on a conversion price equal to

3



--------------------------------------------------------------------------------



 



the lesser of: (a) $.50 per share, or: (b) the average price at which the Maker
sells its Common Stock in the New Offering (the “Conversion Price”)(the
“Conversion Shares”).
     8. Options. In partial consideration of this Note, the Maker shall issue to
Holder a option to purchase One Hundred Thousand (100,000) shares of the Maker’s
Common Stock (the “Consideration Option”). The Consideration Option will be
immediately exercisable, in whole or part, into the “Underlying Shares.” The
Options will have an exercise price equal to Zero and 75/100 dollars ($.75). The
Options will be delivered in a form acceptable to Holder.
     9. Piggyback Registration. If the Conversion Shares and the Underlying
Shares (collectively, the “Shares”) have not been otherwise registered and at
any time the Maker proposes to file a registration statement, whether or not for
sale for the Maker’s own account, on a form and in a manner that would also
permit registration of shares (other than in connection with a registration
statement on Forms S-4 or S-8 or any similar or successor form) the Maker shall
give to Holder, written notice of such proposed filing promptly, but in any case
at least twenty (20) days before the anticipated filing. The notice referred to
in the preceding sentence shall offer the holder(s) holding the Shares the
opportunity to register such amount of the Shares as he may request (a
“Piggyback Registration”). Subject to this Section, the Maker will include in
each such Piggyback Registration (and any related qualification under state blue
sky laws and other compliance filings, and in any underwriting involved therein)
that portion of the Shares with respect to which the Maker has received written
requests for inclusion therein within twenty (20) days after the written notice
from the Maker is given. The holders holding any portion of the Shares will be
permitted to withdraw all or part of the Shares from a Piggyback Registration at
any time prior to the effective date of such Piggyback Registration.
Notwithstanding the foregoing, the Maker will not be obligated to effect any
registration of shares under this Paragraph 7 as a result of the registration of
any of its securities solely in connection with mergers effected pursuant to a
Form S-4 Filing.
     10. Covenants Regarding Registration

  a.   The Maker shall use its best efforts to have any registration statement
declared effective at the earliest possible time, and shall furnish such number
of prospectuses as shall be reasonably required.     b.   The Maker shall bear
all costs, fees and expenses in connection with a Piggyback Registration,     c.
  The Maker will take all necessary action which may be required in qualifying
qualifying or registering the Shares included in any Piggyback Registration for
offering and sale under the securities or blue sky laws of such states as are
requested by the holders of such Shares, provided that the Maker shall not be
obligated to execute or file any general consent to service or process or to
qualify as a foreign corporation to do business under the laws of any such
jurisdiction.

4



--------------------------------------------------------------------------------



 



     11. Indemnification. The Maker shall, at The Maker’s expense, protect,
defend, indemnify, save and hold Holder harmless against any and all claims,
demands, losses, expenses, damages, causes of action (whether legal or equitable
in nature) asserted by any person or entity arising out of, caused by or
relating to the Note, including without limitation the construction of the Note
and the use or application of the proceeds of the Note, and The Maker shall pay
Holder upon demand all claims, judgments, damages, losses and expenses
(including court costs and reasonable attorneys’ fees and expenses) incurred by
Holder as a result of any legal or other action arising out of the Note as
aforesaid.
     12. Attorneys Fees. The Maker shall reimburse Holder for all reasonable
costs, attorney’s fees, and all other expenses in connection with this Note.
     13. Notice of Default. So long as any amount under this Note shall remain
unpaid, the Holder will, unless the Maker otherwise consents in writing,
promptly give written notice to the Maker in reasonable detail of the occurrence
of any Event of Default, or any condition, event or act which with the giving of
notice or the passage of time or both would constitute an Event of Default.
ARTICLE III
DEFAULT
     14. Events of Default. Any of the following events shall constitute an
“Event of Default” hereunder:

  a.   Failure by the Maker to pay the principal or Interest, if any, of this
Note when due and payable on the Maturity Date.     b.   The entry of an order
for relief under Federal Bankruptcy Code as to the Maker or approving a petition
in reorganization or other similar relief under bankruptcy or similar laws in
the United States of America or any other competent jurisdiction, and if such
order, if involuntary, is not satisfied or withdrawn within sixty (60) days
after entry thereof; or the filing of a petition by the Maker seeking any of the
foregoing, or consenting thereto; or the filing of a petition to take advantage
of any debtor’s act; or making a general assignment for the benefit of
creditors; or admitting in writing inability to pay debts as they mature; or    
c.   Failure by the Maker to pay the principal and Interest, if any, of this
Note concurrent with a Pre-Payment Event; or     d.   The breach of any covenant
made by the Maker in this Note.

     15. Acceleration. Upon any Event of Default (in addition to any other
rights or remedies provided for under this Note), at the option of the Holder or
any holder hereof, all sums evidenced hereby, including all principal, accrued
but unpaid Interest, fees and all other amounts

5



--------------------------------------------------------------------------------



 



due hereunder, shall become immediately due and payable. If an Event of Default
relating to certain events of bankruptcy or insolvency of the Maker occurs and
is continuing, the principal of and interest, if any, on this Note will become
and be immediately due and payable without any declaration or other act on the
part of the Holder or any holder hereof. This Note shall bear interest at the
rate of twenty-five (25%) percent per annum upon the occurrence of an Event of
Default (“Default Interest”). Payments of the Default Interest shall be due
every thirty (30) days following the occurrence Event of Default.
     16. No Waiver. Failure of the Holder or any holder hereof to exercise any
option hereunder shall not constitute a waiver of the right to exercise the same
in the event of any subsequent Event of Default, or in the event of continuance
of any existing Event of Default after demand or performance thereof.
     17. Pursuit of any Remedy. The Holder or holder hereof may pursue any
remedy under this Note without notice or presentment. The Holder or any holder
hereof has the right to direct the time, method and place of conducting any
proceeding for exercising any remedy available to the Holder or any such holder
hereof under this Note.
ARTICLE IV
MISCELLANEOUS
     18. Amendments. No amendment or waiver of any provision of this Note, nor
consent to any departure by the Maker herefrom, shall in any event be effective
unless the same shall be in writing and signed by the Holder, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
     19. Notices. All notices and other communications provided for hereunder
shall be in writing (including telecopier communication) and mailed, telecopied,
or delivered, to the Maker or the Holder, as applicable, at their respective
addresses specified on the signature pages hereof, or, as to each party, at such
other address as shall be designated by such party in a written notice to the
other party. All such notices and communications shall, when mailed or
telecopied, be effective when deposited in the mails or telecopied with receipt
confirmed, respectively.
     20. No Waiver; Remedies. No failure on the part of the Holder to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. All rights, powers and remedies of the Holder in connection with this
Note are cumulative and not exclusive, and shall be in addition to any other
rights, powers or remedies provided by law or equity.
     21. Severability; Headings. If any one or more provisions of this Note
shall be held to be illegal, invalid or otherwise unenforceable, the same shall
not affect any other provisions of this Note and the remaining provisions of
this Note shall remain in full force and effect. Article

6



--------------------------------------------------------------------------------



 



and paragraph headings in this Note are included herein for convenience of
reference only and shall not constitute a part of this Note for any other
purpose or be given any substantive effect.
     22. Binding Effect; Transfer. This Note shall be binding upon and inure to
the benefit of the Maker and the Holder and their respective successors and
assigns. The Holder may not assign or otherwise transfer, or grant
participations in, this Note or all or any portion of its rights hereunder or
its interest herein to any person or entity, without the prior written consent
of the Maker which consent shall not be unreasonably withheld. The Maker may not
assign or otherwise transfer its rights or obligations hereunder or any interest
herein without the prior written consent of the Holder. Any attempted assignment
by the Maker or the Holder in contravention of this paragraph shall be null and
void and of no force or effect.
     23. Enforcement. It is agreed that time is of the essence of this Note and
in the event of default of the terms of this Note, the Maker agrees to pay all
costs of collection or enforcement, including reasonable attorneys’ fees and if
there is a default in payment of any sum due hereunder.
     24. Governing Law. This Note shall be governed by, and shall be construed
and enforced in accordance with, the internal laws of the State of New York
without regard to conflicts of laws principles. The venue of any legal
proceeding taken in connection with this Note will be Detroit, Michigan.
     25. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of an Event of Default or event which with notice or lapse of
time or both would become an Event of Default if such action is taken or
condition exists.
     26. Interpretation. The Holder and the Maker hereby waive the benefit of
any statute or rule of law or judicial decision which would otherwise require
that the provisions of this Note be construed or interpreted more strongly
against the party responsible for the drafting thereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Note has been issued as of date first written
above.

            MAKER:

Ecology Coatings, Inc.
      /s/ Adam S. Tracy, Esq.       Adam S. Tracy, Esq.      Vice President,
General Counsel & Secretary     

Mailing Address of Holder:
Mitch Shaheen
                                                            
                                                            
Mailing Address of Maker:
Ecology Coatings, Inc.
c/o Adam S. Tracy, General Counsel
35980 Woodward Avenue, Suite 200
Bloomfield Hills, Michigan 48304

8